                   Case 3:18-cr-00390-VC Document 36-1 Filed 10/01/19 Page 1 of 2



    1   LAW OFFICES OF JONATHAN D. McDOUGALL
        JONATHAN D. McDOUGALL, CA Bar No. 212359
    2     jdmesquire@hotmail.com
        1640 LAUREL STREET
    3   SAN CARLOS, CA 94070-5217
        TELEPHONE: 650.954.4200
    4   FACSIMILE: 650.954.4205
    5   PAMELA L. JOHNSTON, CA Bar No. 132558
          pjohnston@foley.com
    6   DANIEL R. STURM, CA Bar No. 314689
          dsturm@foley.com
    7   FOLEY & LARDNER LLP
        555 SOUTH FLOWER STREET, SUITE 3300
    8   LOS ANGELES, CA 90071-2411
        TELEPHONE: 213.972.4500
    9   FACSIMILE: 213.486.0065
  10    Attorneys for Defendant GREGORY
        JAMES CHRISMAN
  11

  12                               UNITED STATES DISTRICT COURT

  13                             NORTHERN DISTRICT OF CALIFORNIA

  14

  15    UNITED STATES OF AMERICA,                    Case No. 3:18 CR 390 VC

  16                                    Plaintiff,   DECLARATION OF DANIEL R. STURM IN
                                                     SUPPORT OF DEFENDANT CHRISMAN’S
  17                   vs.                           REPLY TO MOTION TO SUPPRESS

  18    GREGORY JAMES CHRISMAN,

  19                                  Defendant.

  20

  21

  22

  23

  24

  25

  26

  27

  28

                       DECLARATION OF DANIEL R. STURM ISO REPLY TO MOTION TO SUPPRESS
                                                                   Case No. 3:18 CR 390 VC
4841-4010-0008.1
Case 3:18-cr-00390-VC Document 36-1 Filed 10/01/19 Page 2 of 2
